United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 19, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-41040
                        Conference Calendar


DEMETRIS GUZMAN,

                                    Plaintiff-Appellant,

versus

JORDAN HOLLINGSWORTH,

                                    Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:06-CV-245
                       --------------------

Before JONES, Chief Judge, and JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

     Demetris Guzman, federal prisoner # 66401-079, appeals the

dismissal of his action pursuant to Bivens v. Six Unknown Agents

of Fed. Bureau of Narcotics, 403 U.S. 388 (1971) as frivolous and

for failure to state a claim under 28 U.S.C. § 1915A.      Guzman’s

suit alleged that he was deprived of certain privileges as

punishment for his participation in a prison food strike,

including a 90-day reduction in his pay grade.   By limiting his

brief on appeal to the wage claim, Guzman has abandoned any other



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-41040
                                -2-

due process claims raised in the district court.    See United

States v. Lucien, 61 F.3d 366, 370 (5th Cir. 1995).

     We review the dismissal de novo.     See Ruiz v. United States,

160 F.3d 273, 275 (5th Cir. 1998).    Contrary to Guzman’s

assertions, the protections of the Due Process Clause do not

attach to any disciplinary action by prison officials.    Rather,

due process applies only when government action threatens a

protected liberty or property interest.    Blackburn v. City of

Marshall, 42 F.3d 925, 935 (5th Cir. 1995).

     Guzman must identify some legal authority creating a

legitimate expectation in compensation at a particular rate.       See

Brooks v. George County, Miss., 84 F.3d 157, 163 (5th Cir. 1996).

We have previously held that prisoners have no liberty or

protected property interest in particular prison job assignments.

See Bulger v. United States Bureau of Prisons, 65 F.3d 48, 49-51

(5th Cir. 1995).   Given the discretion of prison officials with

respect to job assignments and wage determinations, Guzman has

failed to show that the 90-day reduction in his wages deprived

him of any interest subject to the protections of the Due Process

Clause.

     As Guzman’s appeal lacks arguable merit, we dismiss his

appeal as frivolous.   See 5TH CIR. R. 42.2; Howard v. King, 707

F.2d 215, 219-20 (5th Cir. 1983).    The dismissal by the district

court of Guzman’s suit and the dismissal of this appeal as

frivolous count as two strikes under 28 U.S.C. § 1915(g).     See
                           No. 06-41040
                                -3-

Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).

Guzman is cautioned that if he accumulates three strikes under

§ 1915(g), he will not be able to proceed in forma pauperis in

any civil action or appeal filed while he is incarcerated or

detained in any facility unless he is under imminent danger of

serious physical injury.   See § 1915(g).

     DISMISSED AS FRIVOLOUS; SANCTION WARNING ISSUED.